Citation Nr: 1508771	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  07-36 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for left leg shin splints, to include as secondary to the service-connected left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from November 2002 to January 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran and his father testified at a travel Board hearing in May 2011.  A transcript of the hearing is associated with VBMS.  The Veterans Law Judge who presided at the May 2011 hearing is no longer employed by the Board.  In a March 2013 letter, the Veteran was informed of this fact and of his options for another Board hearing.  He was informed that if he did not respond to the letter within 30 days the Board would assume that he did not want another Board hearing.  The Veteran did not respond to the letter.  

When this case was most recently before the Board in October 2013, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.


FINDING OF FACT

The competent evidence of record is in equipoise as to whether the Veteran's left leg shin splints are related to his active duty military service.




CONCLUSION OF LAW

The criteria for service connection for left leg shin splints have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

In light of the favorable disposition as to the issue of entitlement to service connection for left leg shin splints, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal, limited to this issue, at this time is not prejudicial to the Veteran.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must generally be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran contends that after injuring his service-connected left ankle in basic training, he experienced pain in his lower left shin.  Specifically, he stated in his formal appeal (VA Form 9) and during his aforementioned May 2011 hearing that he was forced to be on his injured ankle and leg while in service which aggravated his condition and gave him problems that he felt to this day.  

Service treatment records do not show treatment of or diagnosis for a left leg disability.  However, the Veteran is competent to report feelings of pain in his left shin during service, and there is no evidence that he is not credible in this regard.

The Veteran was afforded a VA examination in October 2011 in which a current diagnosis of left shin splints was rendered.

The Veteran was also afforded a VA examination in July 2013 in which the examiner stated that it was less likely than not that the claimed leg disorder and shin splints were related to the current complaints.  The examiner opined that the Veteran was as likely as not to have had shin splints while in military service, but these were not present during the examination.  The examiner stated that the Veteran was less likely than not to have had a leg condition other than shin splints during the claim.  

The Board found that the July 2013 VA examiner's opinions were inadequate for adjudication purposes and remanded the claim in October 2013.

In response to the October 2013 Board remand, a November 2013 addendum opinion was obtained.  The examiner that stated that the Veteran's claimed left leg disorder present during the period of the claim (including the shin splints noted on VA examination in October 2011) was less likely than not caused or permanently worsened by the Veteran's left ankle sprain disability.  The VA examiner opined that the Veteran's shin splints present during the claim period were at least as likely as not related to training such as marching activities, putting pressure on the shins.  The examiner stated that in the VA examination dated October 2011, it was noted that the Veteran had left shin splints and left ankle fracture, that the preexisting left ankle fracture was at least as likely as not aggravated by military service, but not permanent aggravation, with soft tissue injury which resolved.  The November 2013 examiner stated that this reflected that the Veteran's left leg disorder was less likely than not caused or permanently worsened by the left ankle disability.  In addition, on the current examination, the examiner did not endorse any left leg disorders given that the leg examination was within normal limits.  The VA examiner stated that the Veteran was as likely as not to have had shin splints while in military service and ankle fracture might put stress on weight bearing and leg; however, there was no objective evidence to suggest the chronicity of the leg disorder.   

Based on the forgoing, the Board finds that service connection for left leg shin splints is warranted on a direct basis.  As such, the Veteran's secondary service claim need not be discussed herein.

The Board acknowledges the July and November 2013 VA examiners' opinions that left leg shin splints were not present during the respective examinations and the negation of chronicity.  However, the October 2011 VA examination cited to above clearly demonstrates the Veteran had diagnosed left leg shin splints during the course of the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

Moreover, the November 2013 VA opinion endorsed left leg shin splints related to service, to include training such as marching activities.  

In light of the conflicting medical opinions of record, the Board finds that the evidence, when analyzed as a whole, is in relative equipoise.  Crucially, there is no evidence of record indicating that the Veteran's diagnosed left shin splints were solely the result of any other intervening event or injury.

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2013).  Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veterans's left leg shin splints and his active military service is established.  The Board thus finds, resolving all doubt in favor of the Veteran, that service connection for left leg shin splints is warranted.  


ORDER

Service connection for left leg shin splints is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


